DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP0572448 in view of Yamaguchi (WO 2009/107534).
With respect to claim 1, JP0572448 teaches a printer, comprising: 
a conveyor (104) configured to convey a printing medium; 
a printing device (106) configured to print an image on the printing medium conveyed by the conveyor (104); 

an opposed member (448) opposed to the roller (426); 
a motor (Paragraphs 0017 and 0021); 
a coupling mechanism (433) configured to power-transmittably couple the motor and the roller to each other and rotate the roller in a first direction during driving of the motor, the first direction being a rotational direction for conveying the printing medium downstream in the conveying direction (Paragraphs 0017-0021); and 
a moving mechanism (440) configured to move the roller (426) between (i) a first position at which the roller is power-transmittably coupled to the motor by the coupling mechanism, and the printing medium is nipped by the roller and the opposed member and (ii) a second position at which the roller is power-transmittably coupled to the motor by the coupling mechanism and separated from the printing medium (Paragraphs 0017-0021, Figures 2-5).
However, JP0572448 does not explicitly disclose an opposed roller opposed to the roller.  Yamaguchi teaches a printer with an opposed roller (51) opposed to a roller (32, Figure 1).  
It would have been obvious to one of ordinary skill in the art before the present invention to modify the opposed member as taught by JP0572448 since it would require obvious substitution of known opposed member to another opposed member that is a roller as taught by Yamaguchi for the purpose of properly conveying and stably nipping a medium.
With respect to claim 17, JP0572448 teaches a controller (101) configured to: 

when the first controller (101) controls the printing operation, drive the motor to rotate the roller in the first direction (Paragraph 009).


3.	Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP0572448 in view of Yamaguchi as applied to the claims above and further in view of Yamaguchi (WO 2009/107534).
With respect to claim 2, JP0572448, as modified, teaches the claimed invention including a coupling mechanism (433), however does not explicitly disclose the coupling mechanism comprises a first gear power-transmittably coupled to the motor; and a second gear provided on a rotation shaft of the roller and engaged with the first gear, and wherein the moving mechanism is configured to, when moving the roller to any of the first position and the second position, move the rotation shaft of the roller along an outer circumferential surface of the first gear, a tooth being provided on the outer circumferential surface.
Inoue et al. teaches a first gear (45b) power-transmittably coupled to the motor (M1); and a second gear (45a) provided on a rotation shaft of a roller (40) and engaged with the first gear (45b), and wherein a moving mechanism (shaft connected to roller 40 in Figures 9a, 9b is considered to be the moving mechanism) is configured to, when moving the roller (40) to any of the first position and the second position, move the 
It would have been obvious to one of ordinary skill in the art before the present invention to further modify the coupling mechanism taught by JP0572448, as modified, to provide a first and second gear as taught by Inoue et al. for the purpose of controlling the operation of a medium nip state or a medium release state and facilitating alignment conveyance of the medium.
With respect to claim 15, Inoue et al. teaches a detector configured to detect whether the roller is located at one of the first position and the second position (Paragraph 0039).

Allowable Subject Matter
4.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 6-14 and 16 are allowed.
With respect to claim 3, the prior art does not teach a first guide member formed with one of a guide groove and a guide hole configured to guide a rotation shaft of the roller, the one of the guide groove and the guide hole extending such that a position of the rotation shaft of the roller moves from a third position when the roller is positioned at the first position to a fourth position, which is spaced apart from the third position, when the roller is positioned at the second position.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853